DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
Applicant asserts the lower portion is capable of resisting the pressure of internal gas based upon the thickness of the wall. This comparison of the wall is only one sided. It appears more that the thickness of the wall facing towards the battery bottom should have an adequate thickness, but the relationship to the thickness of the top portion does not adequately show criticality. There is no showing of the top being thicker than the bottom whereby the cell performs less desirable. 
It appears from the instant disclosure and applicant arguments that the combination of the thicknesses of the various aspects of claim 1 in combination with the angles between those walls appear to be more in line with the criticality nature argument presented. The angle between the thickness of T2 and T1 is approximately 90o. 
No prior art rejection presented for claim 7. If written in independent form with dependencies, the combination of features would be allowable over the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (PGPUB 2009/0151863) and further in view of Sakashita et al (WO2007/142270).
Claim 1: Teramoto teaches a method for forming a cylindrical battery assembly including a cylindrical batter case (5) [Abstract]. The battery can (5) comprises a cylindrical body that opens at one end of the body and a bottom section closing the other end of the body section such that an annularly grooved portion is formed by constriction near an open end of the opening section [Fig 3, 7]. It is interpreted that the driving rotation of the and the pushing elements of the prior art match substantially those required for the instant invention [Fig 3]; applicant’s clarification into the specific method limitations or elements utilized in assembly that differ from that of the prior art could help to advance prosecution as the resulting thicknesses of the various portions of the walls are dependent upon the method of assembly. Applicant depicts a method control and formation that allows for a thickness “B” to be secure enough to not break [Fig 4A]. The manufacturing control allows the groove to be formed [0010-0011]. The control allows for the thickness of the groove to not be overly thinned down [0015]. The control allows for a formation that has a groove shape with a high level of accuracy [0017]. The final product can be controlled based upon the control method and devices utilized to form the casing [0041]. Since the manufacturing method and operation is substantially similar to that of the instant claim, it is interpreted the die pressed region and the resulting, applicant region of T1 and T3, operate in substantially the same manner and are not patentably distinguishable from each other. There is no presented criticality or discovery of the assembly that differentiates the features of the instant claim over that of the prior art; alternatively, if there is a slight dimensional change between the two, such change would have been obvious to one having ordinary skill in the art in order to create an engagement feature with a top cap so as to improve the fitting condition MPEP 2144.04, such condition is routine and experimental to one in the art. 
Teramoto is silent to teach a thickness of T2 to be thinner than T1. 
Sakashita teaches a thickness of an upper portion of a case assembly to have a starting thickness that is thicker than the case material [Abstract]. It is taught that the side case that is not impacted by the stresses of the die impact can be made thinner than the region of the die impact. This would lead to a T2 region that is obviated to be made thin in order to lower cost and decrease weight, MPEP 2144.04 [Fig 1]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sidewall thickness compared to the diecast region of Teramoto to include a thinner sidewall region as taught by Sakashita in order to conserve weight and improve the volume inside the cavity of the battery cell. 
The upper-grove section T3 is determined to have two curvature regions whereby the thickest portion of the wall would be the original thickness portion as obviated by Sakashita to be thicker than the T2 region. The T1 region is the portion which is being diecast such that it is interpreted that the region would be thinner than the maximum thickness of the area in order to account for the bend based upon the diecast. 

    PNG
    media_image1.png
    268
    325
    media_image1.png
    Greyscale

Claim 3: Teramoto is silent to explicitly recite the dimensions between the can and die region. 
Sakashita teaches a thickness of the sidewall to be 0.1mm or less [0011]. The upper portion of the can which is associated with the region to be pressed is thicker and falls within the formula presented in the prior art [0012-0014]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sidewall thickness compared to the diecast region of Teramoto to include a thinner sidewall region as taught by Sakashita in order to conserve weight and improve the volume inside the cavity of the battery cell.

Claims 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (PGPUB 2009/0151863) and Sakashita et al (WO2007/142270) as applies to claim 1 above, further in view of Kazuteru et al (JP 2005-293922).
Claim 4: Teramoto teaches a die that creates an angle that is convex between the inner wall (applicant T1) and lower-group portion (applicant T2). Teramoto is silent to teach the angle to be concave such that the claimed conditions are met. 
Kazuteru teaches a battery having a cylindrical shape wherein the uppermost portion comprises a groove [Fig 1-2].  Kazuteru teaches one ordinary skill in the art to adjust the thickness of the wall, depth of the groove, and inclination of the groove portion [0019-0021]. The optimization of these features is to produce a battery casing which is capable of suppressing leakage of electrolyte fluid over a long period of time [0020]. The specific dimension of 0.2mm pertaining to the radius of curvature and the thickness of lower groove are not explicitly reported in Kazuteru. Kazuteru teaches a control of the thickness, groove depth, and inclination of the deformation [0046] whereby claimed range is obviated. One having ordinary skill in the art at the time of filing would be motivated to have as little material as possible in order to allow decrease cost and increased volume, while being thick enough to have the stability and reliability of the casing as motivated by Kazuteru. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the curvature of the final product groove of Teramoto to include the concave configuration as taught by Kazuteru in order to prevent electrolyte leaking and having enhanced reliability [Problem to be solved].
Claim 5: Teramoto teaches the formation of the can for use in a battery but is silent to the specifics of the battery inner features required to operate. 
Kazuteru teaches a battery that is capable of preventing electrolyte leaking and having enhanced reliability [Problem to be solved]. The outer casing which holds the electrode body therein comprises a groove formed into it having an annular shape [Fig 4]. The electrode can comprises two separate insulating members relative to the different sides of the groove portion whereby one is a located between the annular groove and the end face of the electrode assembly and a second is between the bottom surface and the end face of the electrode assembly [Fig 1-5, 8-12]. The electrode body comprises at least a positive electrode, negative electrode, and separator with electrolyte [0004]. The casing material is taught to comprise an uppermost portion where the groove is formed to have an increased thickness [Fig 1-2]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the curvature of the final product groove of Teramoto to include the concave configuration as taught by Kazuteru in order to prevent electrolyte leaking and having enhanced reliability [Problem to be solved].
Claim 9: Teramoto teaches a method for forming a cylindrical battery assembly including a cylindrical batter case (5) [Abstract]. The battery can (5) comprises a cylindrical body that opens at one end of the body and a bottom section closing the other end of the body section such that an annularly grooved portion is formed by constriction near an open end of the opening section [Fig 3, 7]. It is interpreted that the driving rotation of the and the pushing elements of the prior art match substantially those required for the instant invention [Fig 3]; applicant’s clarification into the specific method limitations or elements utilized in assembly that differ from that of the prior art could help to advance prosecution as the resulting thicknesses of the various portions of the walls are dependent upon the method of assembly. Applicant depicts a method control and formation that allows for a thickness “B” to be secure enough to not break [Fig 4A]. The manufacturing control allows the groove to be formed [0010-0011]. The control allows for the thickness of the groove to not be overly thinned down [0015]. The control allows for a formation that has a groove shape with a high level of accuracy [0017]. The final product can be controlled based upon the control method and devices utilized to form the casing [0041]. Since the manufacturing method and operation is substantially similar to that of the instant claim, it is interpreted the die pressed region and the resulting, applicant region of T1 and T3, operate in substantially the same manner and are not patentably distinguishable from each other. There is no presented criticality or discovery of the assembly that differentiates the features of the instant claim over that of the prior art; alternatively, if there is a slight dimensional change between the two, such change would have been obvious to one having ordinary skill in the art in order to create an engagement feature with a top cap so as to improve the fitting condition MPEP 2144.04, such condition is routine and experimental to one in the art. 
Teramoto is silent to teach a thickness of T2 to be thinner than T1. 
Kazuteru teaches a battery having a cylindrical shape wherein the uppermost portion comprises a groove [Fig 1-2].  Kazuteru teaches one ordinary skill in the art to adjust the thickness of the wall, depth of the groove, and inclination of the groove portion [0019-0021]. The optimization of these features is to produce a battery casing which is capable of suppressing leakage of electrolyte fluid over a long period of time [0020]. Kazuteru teaches a control of the thickness, groove depth, and inclination of the deformation [0046] whereby claimed range is obviated. One having ordinary skill in the art at the time of filing would be motivated to have as little material as possible in order to allow decrease cost and increased volume, while being thick enough to have the stability and reliability of the casing as motivated by Kazuteru. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the curvature of the final product groove of Teramoto to include the concave configuration as taught by Kazuteru in order to prevent electrolyte leaking and having enhanced reliability [Problem to be solved].
The relationship of the edges and the portions of the groove features are obviated by the combination of features of the prior art. The instant claim pertains to identifying regions along a straight material that has been pressed with a die to have a groove, the specific limitations are taught by the prior art when applying the same level of consideration of labeling. There is no structural difference between the instant claimed invention and the prior art invention that leads to an allowable difference as the operation of the cell is substantially the same.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (PGPUB 2009/0151863) and Sakashita et al (WO2007/142270) and Kazuteru et al (JP 2005-293922)  as applies to claim 5 above, further in view of Yukiko (JP 2004/241251).
Claim 6: Teramoto is silent to teach relative diameters of insulating plates.
Yukiko teaches an insulator (3) capable of operating as a filter [Solution]. The relative diameter of the insulating material is smaller than the inner diameter of the can [0049-0054]. It would have been obvious to optimize the relative diameters of the insulator to the outer casing to be within the claimed range in order to improve the drainage within the cell. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the insulator of Teramoto to include the filtering capable insulator as taught by Yukiko in order to reduce the risk of short circuiting from conductive metal particles entering the battery element [Solution; 0005]. 
Claim 7: Teramoto is silent to teach the insulating plates.
Yukiko teaches insulating plates respective to the top and bottom of the can. The specific selection of the size is interpreted to fall under MPEP 2144.04, whereby the specific dimensions are set by the environment of the can casing in order to maintain electrolyte and maintain structural integrity. The prior art being silent to the relative relationship of the material features does not mean one having ordinary skill in the art, through routine assembly, would not create the structure having the dimensions as claimed. The record is silent to a relationship between the claimed feature of the L1/L2 and the thicknesses of the casing; such nexus of features would be considered favorable in overcoming an obviousness rejection presented herein. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the insulator of Teramoto to include the filtering capable insulator as taught by Yukiko in order to reduce the risk of short circuiting from conductive metal particles entering the battery element [Solution; 0005].
Claim 8: Teramoto teaches a method for forming a cylindrical battery assembly including a cylindrical batter case (5) [Abstract]. The battery can (5) comprises a cylindrical body that opens at one end of the body and a bottom section closing the other end of the body section such that an annularly grooved portion is formed by constriction near an open end of the opening section [Fig 3, 7]. It is interpreted that the driving rotation of the and the pushing elements of the prior art match substantially those required for the instant invention [Fig 3]; applicant’s clarification into the specific method limitations or elements utilized in assembly that differ from that of the prior art could help to advance prosecution as the resulting thicknesses of the various portions of the walls are dependent upon the method of assembly. Applicant depicts a method control and formation that allows for a thickness “B” to be secure enough to not break [Fig 4A]. The manufacturing control allows the groove to be formed [0010-0011]. The control allows for the thickness of the groove to not be overly thinned down [0015]. The control allows for a formation that has a groove shape with a high level of accuracy [0017]. The final product can be controlled based upon the control method and devices utilized to form the casing [0041]. Since the manufacturing method and operation is substantially similar to that of the instant claim, it is interpreted the die pressed region and the resulting, applicant region of T1 and T3, operate in substantially the same manner and are not patentably distinguishable from each other. There is no presented criticality or discovery of the assembly that differentiates the features of the instant claim over that of the prior art; alternatively, if there is a slight dimensional change between the two, such change would have been obvious to one having ordinary skill in the art in order to create an engagement feature with a top cap so as to improve the fitting condition MPEP 2144.04, such condition is routine and experimental to one in the art. 
Teramoto is silent to teach a thickness of T2 to be thinner than T1. 
Kazuteru teaches a battery having a cylindrical shape wherein the uppermost portion comprises a groove [Fig 1-2].  Kazuteru teaches one ordinary skill in the art to adjust the thickness of the wall, depth of the groove, and inclination of the groove portion [0019-0021]. The optimization of these features is to produce a battery casing which is capable of suppressing leakage of electrolyte fluid over a long period of time [0020]. The specific dimension of 0.2mm pertaining to the radius of curvature and the thickness of lower groove are not explicitly reported in Kazuteru. Kazuteru teaches a control of the thickness, groove depth, and inclination of the deformation [0046] whereby claimed range is obviated. One having ordinary skill in the art at the time of filing would be motivated to have as little material as possible in order to allow decrease cost and increased volume, while being thick enough to have the stability and reliability of the casing as motivated by Kazuteru. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the curvature of the final product groove of Teramoto to include the concave configuration as taught by Kazuteru in order to prevent electrolyte leaking and having enhanced reliability [Problem to be solved].
Teramoto is silent to teach the insulating plates.
Yukiko teaches an insulator (3) capable of operating as a filter [Solution]. The relative diameter of the insulating material is smaller than the inner diameter of the can [0049-0054]. It would have been obvious to optimize the relative diameters of the insulator to the outer casing to be within the claimed range in order to improve the drainage within the cell. Yukiko teaches insulating plates respective to the top and bottom of the can. The specific selection of the size is interpreted to fall under MPEP 2144.04, whereby the specific dimensions are set by the environment of the can casing in order to maintain electrolyte and maintain structural integrity. The prior art being silent to the relative relationship of the material features does not mean one having ordinary skill in the art, through routine assembly, would not create the structure having the dimensions as claimed. The record is silent to a relationship between the claimed feature of the L1/L2 and the thicknesses of the casing; such nexus of features would be considered favorable in overcoming an obviousness rejection presented herein. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the insulator of Teramoto to include the filtering capable insulator as taught by Yukiko in order to reduce the risk of short circuiting from conductive metal particles entering the battery element [Solution; 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723